Dodge, J.
'The appellant presents nineteen assignments of error, fourteen of which are upon admission of various items of evidence, for which, in a case tried to the court, there can be no reversal. Wolf v. Theresa V. Mut. F. Ins. Co. 115 Wis. 402, 405, 91 N. W. 1014; Harrigan v. Gilchrist, 121 Wis. 127, 314, 99 N. W. 909; Currie v. Michie, 123 Wis. 120, 127, 101 N. W. 370. Such assignments are necessarily frivolous and improper. •
The only' other assignments of error which are specific enough to be considered merely raise the question whether the *459court’s findings as to tbe execution and contents of tbe will and its subsequent loss or destruction, otherwise tban by the-testator’s own act, can be sustained. Upon careful examination we are satisfied that all tbe material findings have support by competent evidence and that there is no clear preponderance opposed to any of them.
By the Court. — Judgment affirmed.